Citation Nr: 0519897	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for wounds to the 
tongue, lip, and roof of the mouth, to include loss of the 
sense of taste.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a hole in the right 
eardrum.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January, September, and October 1999 
rating actions by the Philadelphia, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD, and loss of taste; and that new 
and material evidence had not been submitted to reopen a 
claim for service connection for residuals of a shell 
fragment wound to the tongue, lip, and roof of the mouth that 
had been previously denied by the RO in an unappealed rating 
action of January 1957.  In the rating action of October 1999 
the RO denied service connection for hearing loss and 
tinnitus.  

This case was remanded by the Board for further development 
in November 2003.  It is now before the Board for further 
appellate consideration at this time.  

In a January 1957 decision the RO granted service connection 
for trauma to teeth 9, and 24.  The veteran has been found 
eligible for VA outpatient dental care.  38 C.F.R. § 17.161 
(2004).

The issue of entitlement to service connection for tinnitus 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's claim for service connection for wounds to 
the tongue, lip, and roof of the mouth was previously denied 
by the RO in an unappealed rating decision of January 1957.

2.  The evidence received since the January 1957 rating 
decision denying service connection for wounds to the tongue, 
lip, and roof of the mouth is not so significant that it must 
be considered to fairly evaluate the claim.

3.  The veteran does not have a diagnosis of PTSD.  

4.  The veteran's perforation of the right eardrum and 
bilateral hearing loss were not demonstrated until many years 
subsequent to service and are unrelated thereto.  


CONCLUSIONS OF LAW

1.  The additional evidence received since the unappealed 
rating decision of January 1957 that denied service 
connection for wounds to the tongue, lip, and roof of the 
mouth is not new and material; and the veteran's claim for 
service connection for wounds to the tongue, lip, and roof of 
the mouth is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).  

2.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2004).

3.  A perforation of the right eardrum was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303 (2004).  

4.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may the incurrence of sensorineural 
hearing loss during wartime service be so presumed.  
38 U.S.C.A. §§ 1101, 1110,1112, 1113,1131, 1137 (West 2002); 
38 C.F.R. § 38 C.F.R. §§ 3.303, 3.307. 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in May 2004, the Appeals Management Center 
(AMC) informed the veteran of the evidence needed to 
substantiate his current claims, and of who was responsible 
for obtaining what evidence.  In addition, this letter 
specifically told him that if he had any evidence that 
pertained to his claims, he should send it to the AMC.  The 
statement of the case, and the supplemental statement of the 
case, and the supplemental statement of the case further 
informed him of the evidence needed to substantiate his 
claims.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice was sent to the veteran after the 
initial rating actions currently being appealed.  

The Pelegrini Court went on to say, however, that "there is 
no nullification or voiding requirement [of RO decisions 
issued prior to VCAA notice] either explicit or implicit in 
this decision."  Id., at 120.  The Court's remedy in 
Pelegrini for defective VCAA notice was remand so that the 
notice could be provided.  Id., at 120, 122-4.  The veteran 
received the Pelegrini remedy when the Board remanded the 
claim, and he was provided the May 2004 notice letter.  More 
recently, the Court has held that delayed VCAA notice is 
generally not prejudicial to a claimant.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  

The Board further notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  Generally, the provisions of this liberalizing law, 
to include the implementing regulations, are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Notably, 
however, provisions related to reopening previously denied 
claims are only applicable to claims received on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Inasmuch as the veteran's current request to reopen his claim 
for service connection for residuals of a shell fragment 
wound to the mouth was received prior to August 2001, the new 
regulations relative to reopening previously denied claims 
are not applicable.

I.	New and Material Evidence To reopen a Claim for 
Service Connection For Residuals of a Shell Fragment 
Wound to the Mouth.  

The evidence that was of record at the time of the January 
1957 rating decision denying service connection for residuals 
of a shell fragment of the mouth may be briefly summarized.  
The veteran's service medical records contain no findings or 
diagnosis of a shell or bullet wound to the mouth.  On the 
veteran's October 1952 examination prior to service 
discharge, no pertinent abnormalities were noted, except that 
it was noted that the veteran had a number of carious and 
absent teeth in addition to those noted on the examination 
for entry into service.  

The veteran's DD. Form 214 shows that he is a recipient of 
the Purple Heart Medal, and sustained a shrapnel wound to the 
mouth in Korea during April 1951.

On a VA general medical examination conducted in November 
1956 the veteran reported that he sustained a gunshot wound 
to the mouth that knocked out several teeth and injured his 
mouth.  He complained that he had a few teeth missing from 
his mouth and also had headaches and tenderness in the mouth.  
A dental evaluation showed a partial upper horseshoe acrylic 
denture.  It was noted that the tongue and oral tissue were 
normal.

The evidence associated with the record subsequent to the 
January 1957 rating action includes a copy of a newspaper 
article that discussed the veteran's mouth wound during 
service.  The injury was said to have occurred in June 1951 
and involved the veteran being struck by a bullet that 
creased the veteran's lip, chipped two teeth and "pushed 
up" against his tongue.  As noted earlier, service 
connection has been established for trauma to teeth 9 and 24.

On VA examination in November 1998 the veteran stated that, 
during service, a bullet fragment struck the midline of his 
lower lip and shattered on e of his lower incisors.  It then 
struck his lower palate and caused a burn.  He was unable to 
recall the treatment he received.  He also stated that, ever 
since that episode, many foods did not taste right to him.  
He denied a loss of taste, but claimed that he could not 
comment on food or someone's cooking because he could not be 
sure if the food tasted good or not.  

The veteran could taste sweet, sour, and salt although he 
never used salt or sugar.  He also never used condiments and 
denied using mustard or ketchup.  He never ate a pickle, but 
he did eat onions, which tasted normal to him.  He denied any 
loss of his sense of smell. Evaluation of the mouth revealed 
a number of carious teeth that had been repaired, as well as 
a missing left lower incisor.  The examiner could not find 
any scar on the mid line of the lower lip where the bullet 
was said to have entered.  There appeared to be a linear scar 
on the right lower lip just below the right commissure of the 
mouth.  It appeared that this scar had some suture markings, 
but the veteran denied ever having sutures in the area and 
also denied knowing about a scar in this area.  There were no 
other intraoral scars or lesions. 

The tongue appeared to be fully mobile and was in the 
midline. The hard and soft palate were also in the midline.  
There was no evidence of any intraoral lesions such as 
leukoplakia.  The pharynx was clear and there were no 
exudates. The nasopharynx was clean and there was no exudates 
or discharge.  There were no lesions on the larynx and the 
vocal cords moved well on vocalization and inspiration.  
There were no neck masses or tenderness.  No diagnoses 
regarding the mouth, tongue, lip, roof of the mouth, or the 
veteran's complaints of altered taste.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003). 

In Wade v. West, 11 Vet. App. 302 (1999), the Court held that 
38 C.F.R. § 1154(b) does not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under the version of 38 C.F.R. § 3.156 applicable to claims 
submitted prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The basis for the RO's denial of service connection for 
residuals of a shell fragment to the tongue, lip, and roof of 
the mouth in January 1957 was, essentially, that no residuals 
of such an injury were found on a post service VA 
examination.  The evidence added to the record subsequent to 
the January 1957 rating action documents a history previously 
considered, and again fails to identify any disability that 
could reasonably identified as a residual of the veteran's 
in-service mouth injury.  

The veteran did report a rather vague complaints of altered 
taste, but no disability was identified.  A scar was found on 
the veteran's lower lip, but it was not in the area of the 
lip where the bullet reportedly struck during service and the 
veteran denied any knowledge of its existence.  

While this evidence is new in that it was not previously of 
record, such evidence is not material because it is 
cumulative of evidence already of record that did not 
demonstrate any recognizable residuals of his in-service 
mouth injury.  The previously unestablished element of the 
veteran's claim consisted of competent evidence identifying 
any residual of the veteran's in-service mouth injury. The 
newly received evidence also does not demonstrate the 
existence of any disability of the mouth lips or tongue that 
can be linked to service.

Since that is the case, the Board concludes that new and 
material evidence has not been submitted that would reopen 
the veteran's claim for service connection for a cervical 
spine disability.

II.	Service Connection for PTSD.  

The veteran's service medical records contain no findings or 
diagnosis of any psychiatric disability, including PTSD.  On 
the veteran's October 1952 examination prior to separation 
from service no pertinent abnormalities were reported.  He 
was evaluated as psychiatrically normal on the clinical 
evaluation.  

On VA general medical examination conducted in November 1956 
the veteran stated that he had been nervous and irritable 
over the previous 5 years.  A diagnosis of mild anxiety 
reaction was rendered.  

During a VA psychiatric examination conducted in November 
1998 the veteran gave no history of any treatment for 
psychiatric symptomatology.  His complaints included 
intrusive recollections of events that occurred while serving 
during the Korean War, including the episode in which he was 
shot in the mouth.  He reported having to suppress his 
conscience about Korea, emotional numbing, and to suppress 
his memories about the war.  After the evaluation the 
diagnoses included generalized anxiety disorder and features 
of PTSD.  It was noted that a full diagnosis of PTSD was not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's claim was filed in June 1999 and is subject to 
the amended regulations governing entitlement to service 
connection for PTSD. 38 C.F.R. § 3.304(f). That regulation 
was amended, effective March 7, 1997 and provides that:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred. If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor. 
38 C.F.R. § 3.304(f) (2004).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor(s) are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Review of the record indicates that the veteran received a 
Purple Heart medal during service and, as such he is shown to 
have engaged in combat.  His claimed stressor, namely the 
wound to the moth, is consistent with participation in 
combat.  There is also credible supporting evidence of the 
information contained on the DD214 (although such evidence 
would not be needed to support a combat stressor in this 
case).  

The missing element in this case is a diagnosis of PTSD.  
After the VA psychiatric examination it was noted that the 
veteran displayed features of PTSD, but that a full diagnosis 
of this disability is not warranted.  Private and VA 
treatment records also contain no findings referable to PTSD.  
Since there is no current diagnosis of PTSD, the weight of 
the evidence is against the claim, and it must be denied.  



III.  Entitlement to Service Connection for Hearing Loss and 
a Perforated Eardrum.  

The veteran's service medical records contain no complaints 
or findings indicative of hearing loss or ear pathology.  On 
his October 1952 examination prior to service discharge no 
ear abnormalities were reported on evaluation of the 
veteran's ears.  His hearing was reported to be 15/15 to the 
whispered voice, bilaterally.  

On a VA general examination in November 1956, the veteran 
stated that he had suffered from right otalgia since he was 
16 years old.  No pertinent findings or diagnosis was 
reported.  

Private clinical records reflect occasional treatment, 
beginning in 1991 for bilateral otitis externa.  On an 
evaluation conducted in July 1997 evaluation of the tympanic 
membranes was reported to be unremarkable.  

During a VA examination in November 1998 the veteran gave a 
history of chronic ear infections in the right ear since 
military service.  He said that he began to have episodes of 
drainage in his right ear just prior to his service discharge 
and he said that he had had intermittent drainage from his 
right ear.  He also said that his right ear hearing was poor 
compared to his right.  The veteran gave a history of 
military and occupational noise exposure.  

On evaluation it was noted middle ear function could not 
observed due to a large tympanic membrane perforation on the 
right.  Audiological evaluation revealed pure tone thresholds 
of 50, 50, 50, 80, and 80 decibels in the right ear and 40, 
25, 50, 70, 80 decibels in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz.  The average pure tone threshold was 62 
decibels in the right ear and 51 decibels in the left ear. 
Speech recognition was 96 percent in the right ear and 92 
percent in the left ear.  

A CT scan revealed chronic right mastoiditis.  The 
impressions were chronic right otitis media with tympanic 
membrane perforation, bilateral tympanosclerosis, mixed 
hearing loss in the right ear secondary to chronic otitis 
media and bilateral high tone sensorineural hearing loss.  It 
was reported that the audiologic evaluation confirmed a mixed 
hearing loss due to chronic otitis media and mastoiditis.  

VA clinical records reflect occasional treatment during the 
late 1990s and early part of this decade for hearing loss, 
external otitis, and otalgia.  In December 1999 a 
tympanoplasty suggested that the veteran's right ear tympanic 
membrane was intact but had little mobility suggesting a 
middle ear mass.  In August 2003 evaluation revealed a right 
tympanic membrane perforation and left external otitis.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss, became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service. Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

The veteran's service medical records reflect no treatment, 
complaints, or findings indicative of hearing loss, a right 
eardrum perforation, or any other ear pathology.  No hearing 
loss or any other ear pathology, such as a perforated 
eardrum, was reported on the veteran's separation examination 
just prior to discharge. While the veteran did give a history 
of otalgia (ear pain) since the age of 16 on a VA examination 
conducted nearly 4 years post service, no ear pathology or 
hearing loss was clinically reported at that time.  

The first indication of any ear pathology dates from the 
early 1990s when bilateral otitis externa was noted during 
private treatment.  Perforation of the right ear drum and a 
degree of hearing loss meriting service connection were not 
shown until a VA examination conducted in 1998, more than 45 
years after service separation. 

The hearing loss noted in the right ear at that time was 
associated with mastoiditis and there is no clinical evidence 
associating either the veteran's bilateral hearing loss or 
his right perforated eardrum to service.  

The veteran has attributed the perforated eardrum and hearing 
loss to noise exposure in service.  He was in an artillery 
unit, and in combat.  Therefore, his reports of noise 
exposure are consistent with the circumstance of his combat 
service.

However, there is no evidence linking the in-service noise 
exposure to the current hearing loss or perforated eardrum.  
In this regard a careful reading of the record, and the 
veteran's statements does not disclose a continuity of 
symptomatology between the in-service noise exposure and 
current hearing loss or perforation of the right eardrum.

Since a right ear drum perforation was not demonstrated while 
on active duty, hearing loss was not demonstrated until many 
years after service, and there is otherwise no competent 
evidence that either of these disabilities is associated with 
service, service connection for bilateral hearing loss and a 
perforated right eardrum must be denied.  


ORDER

New and material evidence has been submitted, the veteran's 
application to reopen a claim for service connection for 
wounds to the tongue, lip, and roof of the mouth, to include 
loss of the sense of taste is denied.  

Service connection for PTSD is denied.

Service connection for hearing loss is denied.

Service connection for a perforated right eardrum is denied.  


REMAND

The veteran has contended in part that he developed tinnitus 
as a result of acoustic trauma during service in the Korean 
War.  His service medical records indicate that he was 
assigned to an anti aircraft battery during service.  

During a November 1998 examination the veteran gave a history 
of tinnitus in the left ear since military service and a 
history of military and post-service noise exposure.  The 
examination itself made no reference to tinnitus.  Given the 
veteran's competent history of tinnitus during and subsequent 
to service and his further history of acoustic trauma during 
service, the Board finds that a further VA examination is 
necessary to determine if the veteran has tinnitus and, if 
so, its etiology.  38 U.S.C.A. § 5103A(d) (West 2002).

In view of the foregoing this case is REMANDED for the 
following actions:  

1.  The veteran should be afforded an 
audiology, or other appropriate VA 
examination to determine if he currently 
has tinnitus due to service.  The claims 
folder must be made available to the 
examiner.  If tinnitus is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least is likely as not 
(50 percent probability or more) that 
such is related to acoustic trauma during 
service.  The examiner should provide a 
rationale for the opinion.

2.  After ensuring that the requested 
development has been fully completed and 
all requested opinions have been 
obtained, the AMC or RO should 
readjudicate the veteran's claim.  If the 
benefit sought is denied, the AMC or RO 
should issue a supplemental statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


